
	

114 HR 752 IH: Large Capacity Ammunition Feeding Device Act
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 752
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Ms. Esty (for herself, Ms. DeGette, Mr. Deutch, Mr. Courtney, Ms. DeLauro, Mr. Himes, Mr. Larson of Connecticut, Mr. Aguilar, Ms. Bass, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Mr. Brady of Pennsylvania, Ms. Brown of Florida, Ms. Brownley of California, Mrs. Capps, Mr. Capuano, Mr. Carney, Ms. Castor of Florida, Ms. Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Crowley, Mr. Cummings, Mrs. Davis of California, Mr. Michael F. Doyle of Pennsylvania, Ms. Edwards, Mr. Ellison, Mr. Engel, Ms. Eshoo, Mr. Farr, Mr. Fattah, Ms. Frankel of Florida, Ms. Fudge, Mr. Gallego, Mr. Grayson, Mr. Grijalva, Ms. Hahn, Mr. Hastings, Mr. Hinojosa, Ms. Norton, Mr. Honda, Mr. Hoyer, Mr. Huffman, Mr. Israel, Ms. Jackson Lee, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Langevin, Mr. Larsen of Washington, Mr. Keating, Ms. Lee, Mr. Levin, Mr. Loebsack, Mr. Lowenthal, Mrs. Lowey, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. Meeks, Ms. Meng, Ms. Moore, Mr. Nadler, Mrs. Napolitano, Mr. Pallone, Mr. Payne, Mr. Perlmutter, Ms. Pingree, Mr. Pocan, Mr. Price of North Carolina, Mr. Quigley, Mr. Rangel, Miss Rice of New York, Ms. Roybal-Allard, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Mr. Serrano, Mr. Sherman, Mr. Sires, Ms. Slaughter, Mr. Smith of Washington, Ms. Speier, Mr. Swalwell of California, Mr. Takai, Mr. Tonko, Ms. Tsongas, Mr. Van Hollen, Ms. Wasserman Schultz, Mrs. Watson Coleman, Ms. Wilson of Florida, Mr. Yarmuth, Mr. DeSaulnier, Mr. Pascrell, and Mr. Peters) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the transfer or possession of large capacity ammunition feeding devices, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Large Capacity Ammunition Feeding Device Act. 2.Prohibition on transfer or possession of large capacity ammunition feeding devices (a)DefinitionSection 921(a) of title 18, United States Code, is amended by inserting after paragraph (29) the following:
				
 (30)The term large capacity ammunition feeding device— (A)means a magazine, belt, drum, feed strip, or similar device that has a capacity of, or that can be readily restored or converted to accept, more than 10 rounds of ammunition; but
 (B)does not include an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition..
 (b)ProhibitionsSection 922 of such title is amended by inserting after subsection (u) the following:  (v) (1) (A) (i)Except as provided in clause (ii), it shall be unlawful for a person to transfer or possess a large capacity ammunition feeding device.
 (ii)Clause (i) shall not apply to the possession of a large capacity ammunition feeding device otherwise lawfully possessed within the United States on or before the date of the enactment of this subsection.
 (B)It shall be unlawful for any person to import or bring into the United States a large capacity ammunition feeding device.
 (2)Paragraph (1) shall not apply to— (A)a manufacture for, transfer to, or possession by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, or a transfer to or possession by a law enforcement officer employed by such an entity for purposes of law enforcement (whether on or off duty);
 (B)a transfer to a licensee under title I of the Atomic Energy Act of 1954 for purposes of establishing and maintaining an on-site physical protection system and security organization required by Federal law, or possession by an employee or contractor of such a licensee on-site for such purposes or off-site for purposes of licensee-authorized training or transportation of nuclear materials;
 (C)the possession, by an individual who is retired from service with a law enforcement agency and is not otherwise prohibited from receiving ammunition, of a large capacity ammunition feeding device transferred to the individual by the agency upon that retirement; or
 (D)a manufacture, transfer, or possession of a large capacity ammunition feeding device by a licensed manufacturer or licensed importer for the purposes of testing or experimentation authorized by the Attorney General..
 (c)PenaltiesSection 924(a) of such title is amended by adding at the end the following:  (8)Whoever knowingly violates section 922(v) shall be fined under this title, imprisoned not more than 10 years, or both..
 (d)Identification markingsSection 923(i) of such title is amended by adding at the end the following: A large capacity ammunition feeding device manufactured after the date of the enactment of this sentence shall be identified by a serial number that clearly shows that the device was manufactured after such date of enactment, and such other identification as the Attorney General may by regulation prescribe..
			
